GOLDEN, J.,
dissenting.
[¶ 11] Mrs. Loberg’s husband was killed in an industrial accident. She submitted to the Division burial expense receipts, and the Division paid $1,170.80 for burial expenses based on her receipts. Without submitting other receipts for related expenses, she sought, but the Division denied, an additional lump sum of $2,500 to cover other related expenses. We are called upon to apply Wyo. Stat. Ann. § 27 — 14—403(e)(ii) (LexisNexis 2001), which reads in pertinent part:
The burial expenses of the deceased employee shall be paid in an amount not to exceed two thousand five hundred dollars ($2,500.00) together with an additional amount of two thousand five hundred dollars ($2,500.00) to cover other related expenses ....
[¶ 12] I agree with Mrs. Loberg that the wording of this statutory provision is unambiguous and plainly reads that she “shall be paid ... an additional amount of two thousand five hundred dollars ($2,500.00) to cover other related expenses.” Had the wording in the second clause (together with an additional amount of $2,500 to cover other related expenses) been identical to the wording in the first clause (burial expenses in an amount “not to exceed” $2,500), I would have agreed with the Division’s position. But, obviously, the legislature did not write the second clause to read “together with an additional amount not to exceed two thousand five hundred dollars ($2,500.00) to cover other related expenses.” Our precedent requires us to work with the language exactly given to us by the legislature.